Name: 82/372/EEC: Commission Decision of 5 May 1982 authorizing the French Republic to apply intra-Community surveillance to imports of beach slippers originating in the People's Republic of China and put into free circulation in the other Member Statess (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-15

 Avis juridique important|31982D037282/372/EEC: Commission Decision of 5 May 1982 authorizing the French Republic to apply intra-Community surveillance to imports of beach slippers originating in the People's Republic of China and put into free circulation in the other Member Statess (Only the French text is authentic) Official Journal L 168 , 15/06/1982 P. 0029 - 0030*****COMMISSION DECISION of 5 May 1982 authorizing the French Republic to apply intra-Community surveillance to imports of beach slippers originating in the People's Republic of China and put into free circulation in the other Member States (Only the French text is authentic) (82/372/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas, in conformity with Article 7 of Council Regulation (EEC) No 2532/78 of 16 October 1978 on common rules for imports from China (2), the Commission, by Regulation (EEC) No 625/82 of 17 March 1982 (3), instituted protective measures on imports into France of beach slippers corresponding to Common Customs Tariff heading No ex 64.04 (NIMEXE code 64.04-90) originating in and exported by this third country; Whereas these regional safeguard measures were authorized because of the massive and rapid increase of the imports in question into France and of the resultant injury caused to the French production of similar products which is concentrated in a particularly depressed region; Whereas, by virtue of the establishment of these protective measures, the importation into France of beach slippers originating in China is limited to a total of 1 650 000 pairs in 1982; whereas, however, the imports of these products remain in free circulation in the other Member States; Whereas the disparity which exists in the conditions for importing the products in question in the different Member States are likely to cause a deflection of trade; Whereas, in order to establish as soon as possible the existence of any deflection of trade likely to cause or to aggravate economic difficulties in the sector concerned, the French Government, on 30 March 1982, requested the Commission, in accordance with Article 2 of Commission Decision 80/47/EEC, to authorize the application of a priori intra-Community surveillance of imports of beach slippers originating in China and put into free circulation in the other Member States; Whereas the Commission examined whether the imports in question should be placed under intra-Community surveillance in accordance with Article 2 of Commission Decision 80/47/EEC and whether there was a deflection of trade during the course of the reference year set out in this Decision; Whereas it is clear from this examination that during 1981 the French market was already disrupted by considerable imports of beach slippers originating in China and put into free circulation in the other Member States which were sold at very low prices; whereas such a situation appears to persist in 1982; Whereas this deflection of trade threatens to put at risk the objectives aimed at by the safeguard measures authorized in France and to aggravate or prolong the economic difficulties of the production sector concerned, especially in the region concerned; Whereas considering the gravity of the situation and the impossibility of currently resolving the problem by general measures at the Community level; Whereas, in these exceptional conditions and in order to allow the French Government to foresee the development of this deflection of trade, there are good grounds for authorizing it to apply a priori intra-Community surveillance of beach slippers originating in China and put into free circulation in the other Member States until the expiry of Commission Regulation (EEC) No 625/82 mentioned above, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized to apply until 31 December 1982 intra-Community surveillance in accordance with Commission Decision 80/47/EEC to imports of beach slippers corresponding to Common Customs Tariff heading No ex 64.04 (NIMEXE code 64.04-90) originating in the People's Republic of China and put into free circulation in the other Member States. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 5 May 1982. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 306, 31. 10. 1978, p. 1. (3) OJ No L 75, 19. 3. 1982, p. 17.